Title: To Thomas Jefferson from Tobias Lear, 26 March 1801
From: Lear, Tobias
To: Jefferson, Thomas



Dear Sir,
Walnut Tree Farm, March 26th: 1801—

I have been this moment honored with your favor of the present date, and feel grateful for the attention you have been so good as to pay me, by an offer of the Consulship in St. Domingo; and am highly flattered by the confidence which you repose in my prudence and discretion.—But, how ever desireable such an office may be to me, either in a pecuniary point of view; or from a wish to serve my Country, I must, at present, decline it, as the situation of my own Affairs will not permit me to leave the United States immediately; for  although an attention to them would not occupy my whole time; yet some part of them are so circumstanced as not to allow of my committing them, at this time, to the charge of another person.—
Although I have always avoided, as much as possible, giving recommendations for Office; yet I should do an injury to my own feelings, and perhaps injustice to my Country, not to call your attention, on this occasion, to Mr. Bartholomew Dandridge, who has lately been appointed Consul for some of the Southern Ports of St. Domingo, and in whose prudence and discretion I have as full a confidence as I have in my own.—This Gentleman, you will recollect, was in the Family of General Washington during his Presidency, and after I left him, acted as his private Secretary to the end of his Administration, when Mr. D. went to the Hague with Mr. Murry as his Secretary, and that Climate not agreeing with his health, he went to England, where he held the same place under Mr. King, ’till about 12 mos. ago, when he came to Alexandria and established himself in the mercantile line until his appointment.—He has not yet sail’d.—I recd. a letter from him dated the 15th inst. informing me that he should not sail till the middle of April.—
But I will not take up more of your time at present, as I intend being in the City on Saturday, when I will have the honor of paying my respects to you.—And, if it is not really necessary to make this appointment before that time, you will do me a favour by delaying it; for I confess if it should be possible for me to receive it I should most readily embrace it.—
Be assured, Dear Sir, of the Respect, Esteem & Attachment of Your Obliged Friend

Tobias Lear.

